DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-20 are pending and presented for examination.

Claim Rejections - 35 USC § 101 
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
  	A system, comprising: 
 	one or more storage media comprising a set of instructions for model evaluation; and 
 	one or more processors configured to communicate with the one or more storage media, wherein when executing the set of instructions, the one or more processors are directed to: 
 	(a) obtain a first sample set and a second sample set, wherein: (i) the first sample set includes a plurality of first samples based on a first model, (ii) the second sample set includes a plurality of second samples based on a second model, and (iii) each of the first and second samples includes a characteristic value, 
 	(b) divide the first sample set into a plurality of first sample subsets, each first sample subset providing an average first sample subset characteristic value; 
 	(c) divide the second sample set into a plurality of second sample subsets; each second sample subset providing an average second sample subset characteristic value; 
 	 (d) determine a final model between the first model and the second model based on an average difference, a significance level, and a confidence interval between the first model and the second model, wherein the average difference, the significance level, and the confidence interval are based on the average first sample subset characteristic values and the average second sample subset characteristic values.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “(a) obtain a first sample set and a second sample set, wherein: (i) the first sample set includes a plurality of first samples based on a first model, (ii) the second sample set includes a plurality of second samples based on a second model, and (iii) each of the first and second samples includes a characteristic value, (b) divide the first sample set into a plurality of first sample subsets, each first sample subset providing an average first sample subset characteristic value; (c) divide the second sample set into a plurality of second sample subsets; each second sample subset providing an average second sample subset characteristic value; (d) determine a final model between the first model and the second model based on an average difference, a significance level, and a confidence interval between the first model and the second model, wherein the average difference, the significance level, and the confidence interval are based on the average first sample subset characteristic values and the average second sample subset characteristic values” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes and/or mathematical concepts. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
 	The claim recites additional elements of only “one or more storage media comprising a set of instructions for model evaluation; and one or more processors configured to communicate with the one or more storage media”, which are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of processing information) such that they amount no more than mere instructions to apply the exception using a generic computer components.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more storage media comprising a set of instructions for model evaluation; and one or more processors configured to communicate with the one or more storage media are well-understood, routine, and conventional computer components and/or activities previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claims 2-8, 10-16, and 18-20, add further details of the identified abstract idea. The claims are not patent eligible.
Independent claims 9 and 17, the claims are rejected with the same rationale as in claim 1.

 Claim Objection

5.	Claims 1-20 are objected to because of the following informalities: Claims 1, 9, and 17 recite “(b) divide the first sample set into a plurality of first sample subsets, each first sample subset providing an average first sample subset characteristic value; (c) divide the second sample set into a plurality of second sample subsets; each second sample subset providing an average second sample subset characteristic value; (d) …, wherein the average difference, the significance level, and the confidence interval are based on the average first sample subset characteristic values and the average second sample subset characteristic values” should read “b) divide the first sample set into a plurality of first sample subsets, each first sample subset providing an average first sample subset characteristic value; (c) divide the second sample set into a plurality of second sample subsets; each second sample subset providing an average second sample subset characteristic value; (d) …, wherein the average difference, the significance level, and the confidence interval are based on the average first sample subset characteristic value and the average second sample subset characteristic value. Appropriate correction is required.
	

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shariat et al. US 2018/0115598 (hereinafter, Shariat), in view of Zhang “Confidence interval and the Student’s t-test”, April 2007 (hereinafter, Zhang), in further view of Aoki et al. US 2014/0067256 (hereinafter, Aoki).

8.  	Regarding claim 1, Shariat discloses a system, comprising: 
 	one or more storage media comprising a set of instructions for model evaluation ([0034], [0055]: The performance evaluation module 420 selects a machine-learned model for each condition by comparing prediction accuracies of one or more machine-learned models… The performance evaluation module 420 evaluates the performance of each applied model, and selects the model having the highest prediction accuracy. The prediction accuracy may be determined by comparing the predicted output variables with the actual output variables for instances in the test set, where higher prediction accuracy corresponds to a smaller difference between the values of predicted and actual output variables); and 
 	one or more processors configured to communicate with the one or more storage media, wherein when executing the set of instructions, the one or more processors are directed to: (a) obtain a first sample set and a second sample set, wherein: (i) the first sample set includes a plurality of first samples based on a first model, (ii) the second sample set includes a plurality of second samples based on a second model, and (iii) each of the first and second samples includes a characteristic value ([0015]: a user who is a rider can make a trip request to the travel coordination system 130. For example, a trip request may include user identification information, the number of passengers for the trip, a requested type of the provider (e.g., a vehicle type or service option identifier), the current location and/or the pickup location (e.g., a user-specific location, or a current location of the client device 110A), and/or the destination for the trip. Through the client device 110A, a rider is also provided information related to the trip request such as an amount of payment required for the request and estimated time of arrival (ATA) of the provider at the pickup location….[0024]-[0025], [0030]: the travel coordination system 130 provides travel information describing the operation of the travel coordination system 130 to the model management system 160. The travel coordination system 130 also receives and stores machine-learned models 170 from the model management system 160. The travel coordination system 130 uses the machine-learned models 170 to generate computational predictions of output data given values for input data... The predictions are based on identified correlations between the input data and output data. For example, a machine-learned model may generate predictions for estimated times of arrival (ETAs) for trip requests based on input data such as the distance from the provider to the rider, the geographic region in which the provider and the rider are located (e.g., city of San Francisco, country of U.S.), the day of week (e.g., Monday) and/or time of day (e.g. morning, afternoon, evening), and/or current traffic conditions in the geographic region, etc. The travel coordination system 130 may provide the predicted ETA to the rider and the provider…In some examples, the model management system 160 receives travel information from the travel coordination system 130 and generates the machine-learned models based on conditions identified in the travel information. The model management system 160 may generate models for a variety of different aspects of services provided by the travel coordination system 130…, the model management system 160 generates models for predicting ETAs that providers will arrive at locations of riders. In other example, the model management system 160 generates models for predicting demands for trip requests at various times during the day and week, estimated number of available providers in various geographical locations, and the like. In addition, the model management system 160 provides different selected subsets of the generated machine-learned models to different server farms implementing the travel coordination system 130. See also [0043], [0046], [0051]); where user identification information, the number of passengers for the trip, a requested type of the provider (e.g., a vehicle type or service option identifier), the current location and/or the pickup location (e.g., a user-specific location, or a current location of the client device 110A), and/or the destination for the trip...The predictions are based on identified correlations between the input data and output data. For example, a machine-learned model may generate predictions for estimated times of arrival (ETAs) for trip requests based on input data such as the distance from the provider to the rider,.., the day of week (e.g., Monday) and/or time of day (e.g. morning, afternoon, evening), and/or current traffic conditions in the geographic region, etc. are interpreted as equivalent to a plurality of first samples and a plurality of the second samples 
 	(b) divide the first sample set into a plurality of first sample subsets, each first sample subset providing a first sample subset characteristic value; (c) divide the second sample set into a plurality of second sample subsets; each second sample subset providing a second sample subset characteristic value ([0045]-[0049]: The data partition module 412 partitions the travel information in the data corpus 450 into one or more datasets...the data partition module 412 partitions the data into separate sets of data based on the nodes of the one or more hierarchies identified by the hierarchy identification module 408. The data partition module 412 partitions the travel information based on the value of the conditions defining a hierarchy….The data partition module 412 identifies sets of training data within the partitioned travel information. Training data contains input and output data instances. The input and output data instances are correlated. These correlations may be learned and to allow values of new output data to be predicted based on values of new input data. Returning to the ETA scenario, an example of input data instances are the variables describing a trip request in which a provider is traveling to the location of a rider. These variables may include the identities of the provider and rider, the geographic distance between the provider and rider, the date and time, the geographic areas in which the provider and rider are located, traffic information, and the type of vehicle operated by the provider. An example of an output data instance is the amount of time elapsed for the provider to travel to the location of the rider in order to pick up the rider…The data partition module 412 identifies sets of training data from the corpus 450 in association with the conditions defining the one or more hierarchies…the data partition module 412 further divides the training data for each condition into a training set and a test set….[Further], [0024], [0051]: The training module 416 constructs a set of machine-learned models for each condition in the one or more hierarchies using the training data. The machine-learned models mathematically capture the correlation between input and output data. The training module 416 constructs the machine-learned models based on the training data associated with each condition, and more particularly based on the training set associated with each condition); 
 	(d) determine a final model between the first model and the second model based on a difference between the first model and the second model, wherein the difference is based on the first sample subset characteristics values and the second sample subset characteristic values ([0034]: The model management system 160 selects the most accurate machine-learned models for each node. The model management system 160 evaluates the performance of the generated models for nodes, and compares the performance to that of models for parent nodes. Based on the comparison, the model management system 160 selects the most accurate model for use with the condition associated with the node. For example, for the node representing San Francisco, the model management system 160 compares the performance of the models generated using the travel information for trips involving San Francisco with the models generated using the travel information for trips involving California, and with models generated using travel information for parent nodes. The model management system 160 selects the models with the best performance for a given condition as the models for use with the condition...[Further], [0051], [0055]: The training module 416 constructs a set of machine-learned models for each condition in the one or more hierarchies using the training data. The machine-learned models mathematically capture the correlation between input and output data. The training module 416 constructs the machine-learned models based on the training data associated with each condition, and more particularly based on the training set associated with each condition. Specifically, generating the machine-learned models include determining a set of parameters for the model that minimize a loss as a function of the training set through any minimization algorithm…The performance evaluation module 420 selects a machine-learned model for each condition by comparing prediction accuracies of one or more machine-learned models… the model is selected from machine-learned models trained for the corresponding condition or any of its parent conditions. Specifically, the performance evaluation module 420 applies each of the models trained for the corresponding condition and its parent conditions to the training data, and more specifically, to the test set associated with the condition. The performance evaluation module 420 evaluates the performance of each applied model, and selects the model having the highest prediction accuracy. The prediction accuracy may be determined by comparing the predicted output variables with the actual output variables for instances in the test set, where higher prediction accuracy corresponds to a smaller difference between the values of predicted and actual output variables. See also [0024], [0029], [0031], [0037]).
	Shariat does not disclose:
 	determine an average first sample value, an average second sample value, an average difference, a significance level, and a confidence interval, wherein the average difference, the significance level, and the confidence interval are based on the average first sample values and the average second sample values.  
 	However, Zhang discloses:
 	determine an average first sample value, an average second sample value, an average difference, and a confidence interval, wherein the average difference, and the confidence interval are based on the average first sample values and the average second sample values (pages 3, 7, 13-14: For each sample, we can calculate the sample mean X . The mean of all the sample means: X1, X2, X3...is µX, and the standard deviation of the sampling distribution of the sample mean is σX , also called the standard error of X. [Further] pages 4, 7, 16: measure the confidence interval for the population mean).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shariat to use determine an average first sample value, an average second sample value, an average difference, and a confidence interval, wherein the average difference, and the confidence interval are based on the average first sample values and the average second sample values as taught by Zhang. One would have been motivated to do so in order apply the determining the average and confidence interval methodology of sampling distribution system as known in the art and as taught by Zhang in a machine-learned models evaluation system such as that of Shariat, thereby determining the degree of uncertainty or certainty of a sampling method (Zhang, pages 7 and 16).
 	Shariat in view of Zhang does not disclose:
 	determine a significance level.  
 	However, Aoki discloses:
 	 determine a significance level ([0095], [0100], [0128]: the value in the normal distribution of statistical significance). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shariat in view of Zhang to use determine a significance level as taught by Aoki. The motivation for doing so would have been in order to evaluate the sample subsets based on the statistical significance (Aoki, [0095-[0100]).

9.	Regarding claims 9 and 17, the claims are rejected with the same rationale as in claim 1. 

10.	Regarding claim 2, Shariat in view of Zhang in view of Aoki disclose the system of claim 1, wherein to obtain the first sample set and the second sample set, for each sample as disclosed above. 
 	Shariat further discloses obtain a request associated with a first randomizing parameter; assign the request to the first model or the second model based on the first randomizing parameter by using a first randomizing function ([0014]-[0017], [0034], [0055]); and 
 	generate the characteristic value for the sample based on the request and the model to which the request is assigned ([0024]-[0025], [0034], [0055]).


11.	Regarding claim 10, the claim is rejected with the same rationale as in claim 2. 

12.	Regarding claim 3, Shariat in view of Zhang in view of Aoki disclose the system of claim 2 as disclosed above. 
 	Shariat further discloses wherein the first randomizing parameter is user ID and the first randomizing function is to assign the request by the user ID ([0015], [0017], [0021]: Through operation of the client device 110A, for example, a user who is a rider can make a trip request to the travel coordination system 130. For example, a trip request may include user identification information, the number of passengers for the trip, a requested type of the provider (e.g., a vehicle type or service option identifier), the current location and/or the pickup location (e.g., a user-specific location, or a current location of the client device 110A), and/or the destination for the trip…A provider can receive invitations or assignment requests through the client device 110B. An assignment request identifies a rider who submitted a trip request to the travel coordination system 130 and identifies the pickup location of the rider for a trip…The travel coordination system 130 manages trip requests for ride-sharing purposes, and provides information related to the trip requests to the client devices 110. The travel coordination system 130 matches riders requesting transportation with providers that can transport the riders from their pick up locations to their destinations. See also [0024]-[0025]. Shariat discloses travel coordination system receives a trip request from a riders that may include user identification information and match or assign riders requesting transportation with providers that can transport the riders from their pick up locations to their destinations as disclosed above. Shariat in view of Zhang in view of Aoki does not disclose assign the request by the user ID by even or odd number in a last digit of the user ID. However, assigning the request by the user ID by even or odd number in a last digit of the user ID would have been obvious to one ordinary skill in the art based on the teaching of Shariat in view of Zhang in view of Aoki).

13.	Regarding claim 11, the claim is rejected with the same rationale as in claim 3. 

14.	Regarding claim 4, Shariat in view of Zhang in view of Aoki disclose the system of claim 1, wherein to determine the average difference based on the average first sample subset characteristic values and the average second sample subset characteristic values as disclosed above. 
 	Shariat further discloses determine a first evaluation parameter related to the first sample subset characteristic values; determine a second evaluation parameter related to the second sample subset characteristic values; determine the difference based on the first evaluation parameter and the second evaluation parameter ([0025], [0034], [0051], [0055]).
 	Shariat does not disclose:
 	central tendency of the average first sample subset; the central tendency of the average second sample subset; determine the average difference.  
 	However, Zhang discloses:
 	central tendency of the average first sample subset; the central tendency of the average second sample subset; determine the average difference (pages 2-6, 13-14). See also Aoki ([0112]-[0115], [0160]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shariat to use central tendency of the average first sample subset; the central tendency of the average second sample subset; determine the average difference as taught by Zhang and/or Aoki. One would have been motivated to do so in order apply the determining the average methodology of sampling distribution system as known in the art and as taught by Zhang in a machine-learned models evaluation system such as that of Shariat, thereby determining the degree of uncertainty or certainty of a sampling method (Zhang, pages 7 and 16).

15.	Regarding claims 12 and 18, the claims are rejected with the same rationale as in claim 4. 

16.	Regarding claim 5, Shariat in view of Zhang in view of Aoki disclose the system of claim 4, wherein to determine the significance level based on the average first sample subset characteristic values and the average second sample subset characteristic values as disclosed above. 
 	Shariat further discloses the one or more processors are directed to: determine a third evaluation parameter related to the first sample subset characteristic values and the second sample subset characteristic values; determine a first difference between the first evaluation parameter and the third evaluation parameter and difference between the second evaluation parameter and the third evaluation parameter; determine a second difference between the first sample subset characteristic value and the third evaluation parameter and difference between the second sample subset characteristic value and the third evaluation parameter ([0024]-[0025], [0034], [0051], [0055]).
 	Shariat does not disclose:
 	determine the central tendencies of the average first sample and the average second sample; determine a first error based on difference; determine a second error based on difference; and determine the significance level based on the first error and the second error.  
 	However, Zhang discloses:
 	determine the central tendencies of the average first sample and the average second sample, determine a first error based on difference; and determine a second error based on difference (pages 2-6, 13-16). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shariat to use determine the central tendencies of the average first sample and the average second sample, determine a first error based on difference; and determine a second error based on difference as taught by Zhang. One would have been motivated to do so in order apply the determining the average methodology of sampling distribution system as known in the art and as taught by Zhang in a machine-learned models evaluation system such as that of Shariat, thereby determining the degree of uncertainty or certainty of a sampling method (Zhang, pages 7 and 16).
 	Shariat in view of Zhang does not disclose:
 	determine the significance level based on the first error and the second error.  
 	However, Aoki discloses:
 	 determine the significance level based on errors ([0095]-[0100], [0128]: If it is hypothesized that the error in the estimated position of the position calculation apparatus 100 and the error in the link position follow normal distributions, then the test statistic Tp follows a chi-squared distribution having one degree of freedom. This one degree of freedom is based upon the single parameter of position (i.e. distance). Thus, if a statistical significance of ɑ is set, and testing with respect to this hypothesis is performed based upon a chi-squared distribution having one degree of freedom, then the validity of these hypotheses can be determined as described below. If the test statistic Tp is less than or equal to the chi-squared value of one degree of freedom and statistical significance a, then the null hypothesis Hp0 cannot be rejected, and it is decided that there is no distance difference between the estimated position of the subject vehicle and the link. But if the test statistic Tp is greater than or equal to the chi-squared value of freedom 1 and statistical significance ɑ, then the null hypothesis Hp0 is rejected, and it is decided that there is a distance difference between the estimated position of the subject vehicle and the link…[Further] [0120], [0128]: If it is hypothesized that the error covariances of the position and the azimuth of the position calculation apparatus 100 and the link candidate points follow normal distributions, then the test statistic Tpθ follows a chi-squared distribution having two degrees of freedom. This two degrees of freedom is based upon the two parameters of position (i.e. distance) and azimuth. Thus, if a statistical significance of ɑ is set, and testing with respect to the above hypotheses is performed based upon a chi-squared distribution, then the validity of these hypotheses can be determined as described below. If the test statistic Tpθ is less than or equal to the chi-squared value of statistical significance ɑ, then the null hypothesis cannot be rejected, and it is decided that there is no distance between the estimated position of the position calculation apparatus 100 and the link, and that there is no difference between the estimated azimuth of the position calculation apparatus 100 and the azimuth of the link. But if the test statistic Tpθ is greater than the chi-squared value of statistical significance a, then the null hypothesis is rejected, and it is decided that there is a distance between the estimated position of the position calculation apparatus 100 and the link, or there is a difference between the estimated azimuth of the position calculation apparatus 100 and the azimuth of the link. Due to the above, it is possible to make the road deviation decision in a statistically correct manner and with high accuracy, in consideration of the probability that errors may exist in the positions and the azimuths of the position calculation apparatus 100 and of the link candidate points. See also [0112]-[0115], [0160]). Shariat in view of Zhang in view of Aoki discloses determine the central tendencies of the average first sample and the average second sample, determine a first error based on difference; determine a second error based on difference, and determine the significance level based on errors as disclosed above. Shariat in view of Zhang in view of Aoki does not disclose determine the significance level based on the first error and the second error. However, determining the significance level based on the first error and the second error would have been obvious to one ordinary skill in the art based on the teaching of Shariat in view of Zhang in view of Aoki).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shariat in view of Zhang to use determine the significance level based on the first error and the second error as taught by Aoki. The motivation for doing so would have been in order to evaluate the sample subsets based on the statistical significance (Aoki, [0095-[0100]).

17.	Regarding claims 13 and 19, the claims are rejected with the same rationale as in claim 5. 

18.	Regarding claim 6, Shariat in view of Zhang in view of Aoki disclose the system of claim 5 as disclosed above. 
 	Shariat further discloses total number of the first sample subsets and the second sample subsets ([0015], [0025], [0034], [0055]).
 	Shariat does not disclose:
 	determine a degree of freedom based on total number of the first sample subsets and the second sample subsets; and determine the second error based on the degree of freedom.  
 	However, Zhang discloses:
 	determine a degree of freedom based on total number of the first sample subsets and the second sample subsets; and determine the second error based on the degree of freedom (pages 6, 9-15). See also Aoki ([0095-[0100], [0128]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shariat to use determine a degree of freedom based on total number of the first sample subsets and the second sample subsets; and determine the second error based on the degree of freedom as taught by Zhang and/or Aoki. One would have been motivated to do so in order apply the determining the degree of freedom methodology of sampling distribution system as known in the art and as taught by Zhang in a machine-learned models evaluation system such as that of Shariat, thereby determining the degree of uncertainty or certainty of a sampling method (Zhang, pages 7 and 16).

19.	Regarding claim 14, the claim is rejected with the same rationale as in claim 6. 

20.	Regarding claim 7, Shariat in view of Zhang in view of Aoki disclose the system of claim 6 as disclosed above. Aoki further discloses the degree of freedom and the second error ([0095-[0100], [0128]).
 	Shariat in view of Aoki does not disclose:
 	wherein to determine the confidence interval, the one or more processors are directed to: obtain a degree of confidence; determine the confidence interval associated with the degree of confidence based on the average difference, the degree of freedom and the second error.  
 	However, Zhang discloses:
 	wherein to determine the confidence interval, the one or more processors are directed to: obtain a degree of confidence; determine the confidence interval associated with the degree of confidence based on the average difference, the degree of freedom and the second error (pages 2-7, 16). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shariat in view of Aoki to use wherein to determine the confidence interval, the one or more processors are directed to: obtain a degree of confidence; determine the confidence interval associated with the degree of confidence based on the average difference, the degree of freedom and the second error as taught by Zhang. One would have been motivated to do so in order apply the determining the degree of confidence methodology of sampling distribution system as known in the art and as taught by Zhang in a machine-learned models evaluation system such as that of Shariat and Aoki, thereby determining the degree of uncertainty or certainty of a sampling method (Zhang, pages 7 and 16).

21.	Regarding claim 15, the claim is rejected with the same rationale as in claim 7. 

22.	Regarding claim 8, Shariat in view of Zhang in view of Aoki disclose the system of claim 7 as disclosed above. 
 	Shariat in view of Aoki does not disclose:
 	wherein to determine the confidence interval, the one or more processors are directed to: determine the confidence interval associated with the degree of confidence based on Student's t-distribution.  
 	However, Zhang discloses:
 	wherein to determine the confidence interval, the one or more processors are directed to: determine the confidence interval associated with the degree of confidence based on Student's t-distribution (pages 2-7). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shariat in view of Aoki to use wherein to determine the confidence interval, the one or more processors are directed to: determine the confidence interval associated with the degree of confidence based on Student's t-distribution as taught by Zhang. One would have been motivated to do so in order apply the determining the confidence interval methodology of sampling distribution system as known in the art and as taught by Zhang in a machine-learned models evaluation system such as that of Shariat and Aoki, thereby determining the degree of uncertainty or certainty of a sampling method (Zhang, pages 7 and 16).

23.	Regarding claim 16, the claim is rejected with the same rationale as in claim 8. 

24.	Regarding claim 20, Shariat in view of Zhang in view of Aoki disclose the non-transitory computer readable medium of claim 19, as disclosed above. 
 	Shariat further discloses total number of the first sample subsets and the second sample subsets ([0015], [0025], [0034], [0055]). Aoki further discloses the degree of freedom and the second error ([0095-[0100], [0128]).
 	Shariat in view of Aoki does not disclose:
 	wherein determining the confidence interval includes: determining a degree of confidence; determining a degree of freedom based on total number of the first sample subsets and the second sample subsets; and determining the confidence interval associated with the degree of confidence based on the average difference, the degree of freedom and the second error.  
 	However, Zhang discloses:
 	wherein determining the confidence interval includes: determining a degree of confidence; determining a degree of freedom based on total number of the first sample subsets and the second sample subsets; and determining the confidence interval associated with the degree of confidence based on the average difference, the degree of freedom and the second error (pages 2-7, 9-16). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shariat in view of Aoki to use wherein determining the confidence interval includes: determining a degree of confidence; determining a degree of freedom based on total number of the first sample subsets and the second sample subsets; and determining the confidence interval associated with the degree of confidence based on the average difference, the degree of freedom and the second error as taught by Zhang. One would have been motivated to do so in order apply the determining the degree of confidence methodology of sampling distribution system as known in the art and as taught by Zhang in a machine-learned models evaluation system such as that of Shariat and Aoki, thereby determining the degree of uncertainty or certainty of a sampling method (Zhang, pages 7 and 16).

Conclusion

25.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864